Title: To Thomas Jefferson from John Syme, 26 February 1781
From: Syme, John
To: Jefferson, Thomas


New Castle, 26 Feb. 1781. Is informed that there are 50 state muskets at John Newell’s in Hanover co. which might be repaired; shall Syme order them to be repaired? Further instructions from TJ clarifying the method of drafting men are needed. “A few People Among us (One of which is a Field Officer) that Declares He Will not Pay a Shilling, and intends to Plead the Laws not being in Time.” Syme has been unable to get a return of the militia in this officers battalion. Desires to have late intelligence and asks if anything has been heard lately from Patrick Henry.
